 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                 ***

 4    CLIFFORD J. SCHUETT,                                  Case No. 2:19-cv-01100-GMN-EJY

 5                   Plaintiff,
              v.                                                         ORDER
 6
      G. GONZALEZ, et al.,
 7
                     Defendants.
 8
     I.     DISCUSSION
 9
            Plaintiff, a pro se prisoner, previously filed this Bivens action while incarcerated in a
10
     Federal Correctional Institution and filed an application to proceed in forma pauperis. (ECF No.
11
     1, 1-1). Because Plaintiff’s incarcerated status required him to provide an inmate account
12
     statement with that application and he failed to provide such a statement, the Court denied his
13
     application without prejudice to his ability to file a new application with complete financial
14
     attachments. (ECF No. 3). Schuett responded to that order by filing motions asking the Court to
15
     direct the Bureau of Prisons to provide his account history necessary to complete his application,
16
     excuse him from providing such an account history, and provide him with an extension of time to
17
     file a complete application to proceed in forma pauperis. (ECF Nos. 4, 7, 8). However, Plaintiff
18
     then filed an application to proceed in forma pauperis for prisoners, including the required
19
     financial documents. (ECF No. 12). Therefore, the Court will deny Plaintiff’s motions (ECF Nos.
20
     4, 7, 8) as moot.
21
     II.    CONCLUSION
22
            For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s motions asking the
23
     Court to direct the Bureau of Prisons to provide his account history necessary to complete his
24
     application, excuse him from providing such an account history, and provide him with an extension
25
     of time (ECF No. 4, 7, 8) are DENIED as moot.
26
            DATED: January 15, 2020
27

28                                                UNITED STATES MAGISTRATE JUDGE
                                                     1
